DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/17/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al., (hereinafter Arai), U.S. Patent Application Publication 2019/0272946, in view of Yoon et al., (hereinafter Yoon), U.S. Patent Application Publication 2015/0048915.
Regarding Claim 1, Arai teaches, an inductor (Fig. 6) comprising: 
a base body (10) having a mounting surface…, a top surface opposed to the mounting surface, and a first end surface connecting between the mounting surface (bottom surface) and the top surface; 
a first external electrode (20B) attached to the mounting surface of the base body; 
a second external electrode (20B) attached to the mounting surface, the second external electrode being spaced from the first external electrode in a length direction perpendicular to the first end surface; and 
an internal conductor (12, 14, 16) disposed in the base body, the internal conductor extending linearly from the first external electrode to the second external electrode in plan view from a thickness direction perpendicular to the mounting surface, one end of the internal conductor being exposed from the mounting surface and connected to the first external electrode, the other end of the internal conductor being exposed from the mounting surface and connected to the second external electrode, 
wherein in front view from a width direction perpendicular to the thickness direction and the length direction, the base body (10) is partitioned into a first region and a second region, the first region being enclosed by the internal conductor (12, 14, 16) and the mounting surface, the second region being the rest of the base body, and 
wherein the first region has a first area, and the second region has a second area, and a ratio of the second area to the first area is within a range of 0.95 to 1.1 (although drawings may not be to scale, Fig. 6 reasonably teaches a ratio of 0.95 to 1.1).  (Arai: Figs. 1-6, para. [0039], [0045]).
Arai does not explicitly teach, facing a circuit board.
However, Yoon teaches (Fig. 6), facing a circuit board (100).  (Yoon: Fig. 6, para. [0048], [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inductor of Arai to include the circuit board of Yoon, the motivation being to provide “a chip having a small size and a high density and capable of being automatically surface-mounted” [0004].  (Yoon: Fig. 6, para. [0004]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Arai in view of Yoon further teaches, wherein the base body has a second end surface (Arai: right surface, Fig. 6) opposed to the first end surface (Arai: left surface, Fig. 6),
wherein in the front view, the second region includes a first strip region and a second strip region, the first strip region being positioned between the internal conductor (Arai: 12, 14) and the first end surface such that a distance between the internal conductor and the first end surface is smaller than a top margin representing a distance between the internal conductor (Arai: 12, 14) and the top surface, the second strip region being positioned such that a distance between the internal conductor and the second end surface is smaller than the top margin, and
wherein a ratio of an adjusted second area to the first area is within a range of 0.86 to 1.0, the adjusted second area being obtained by subtracting an area of the first strip region and an area of the second strip region from the second area (Arai: although drawings may not be to scale, Fig. 6 reasonably teaches a ratio of 0.86 to 1.0).  (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 3, the combination of Arai in view of Yoon further teaches, wherein in the front view, a shortest distance between an axis of the internal conductor (Arai: 12) and the top surface is smaller than a half of a distance between the mounting surface and the top surface of the base body.  (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 4, the combination of Arai in view of Yoon further teaches, wherein a cross section of the internal conductor (Arai: 12, 14, 16) cut along a direction perpendicular to an axis of the internal conductor has a first cross-sectional area, and a cross section of the first external electrode (Arai: 20B) cut along a direction parallel with the mounting surface has a second cross-sectional area, and the first cross-sectional area is larger than the second cross-sectional area.  (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 5, the combination of Arai in view of Yoon further teaches, wherein the internal conductor (Arai: 12, 14, 16) is made of a conductive material (Arai: “copper” has a higher conductivity) having a higher electric conductivity than a material (Arai: “nickel”, “tin”) of the first external electrode.  (Arai: Figs. 1-6, para. [0040]).
Regarding Claim 6, the combination of Arai in view of Yoon further teaches, wherein the first external electrode (Arai: 20B) is attached to the base body so as to contact with only the mounting surface thereof.  (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 7, the combination of Arai in view of Yoon further teaches, wherein the second external electrode (Arai: 20B) is attached to the base body so as to contact with only the mounting surface thereof.  (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 8, the combination of Arai in view of Yoon further teaches, wherein the first external electrode (Yoon: 85) is so positioned as to be opposed to a first land (Yoon: 110) of the circuit board,
wherein the second external electrode (Yoon: 85) is so positioned as to be opposed to a second land (Yoon: 110) of the circuit board,
wherein a first end surface (Arai: 20A) of the internal conductor (Arai: 12, 14, 16) contacting with the first external electrode (Arai: 20B) is opposed to the first land (Yoon: 110), and
wherein a second end surface (Arai: 20A) of the internal conductor contacting with the second external electrode (Arai: 20B) is opposed to the second land (Yoon: 110), the motivation being to provide “a chip having a small size and a high density and capable of being automatically surface-mounted” [Yoon: 0004].  (Yoon: Fig. 6, para. [0004], [0048], [0049]), (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 9, the combination of Arai in view of Yoon further teaches, wherein the base body contains metal magnetic particles (Arai: “metallic magnetic particles” [0033]).  (Arai: Figs. 1-6, para. [0033]).
Regarding Claim 11, the combination of Arai in view of Yoon further teaches, a circuit board (Yoon: 100) comprising the inductor (Arai: 600) according to claim 1, the motivation being to provide “a chip having a small size and a high density and capable of being automatically surface-mounted” [Yoon: 0004].  (Yoon: Fig. 6, para. [0004], [0048], [0049]), (Arai: Figs. 1-6, para. [0039], [0045]).
Regarding Claim 12, the combination of Arai in view of Yoon further teaches, an electronic device (Yoon: 10) comprising the circuit board (Yoon: 100) according to claim 11, the motivation being to provide “a chip having a small size and a high density and capable of being automatically surface-mounted” [Yoon: 0004].  (Yoon: Fig. 6, para. [0004], [0048], [0049]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Yoon, as applied to claim 1, and further in view of Yan et al., (hereinafter Yan), U.S. Patent Application Publication 2010/0039200.
Regarding Claim 10, the combination of Arai in view of Yoon further teaches, a single independent coil.  (Arai: Figs. 1-6, para. [0039], [0045]).
The combination of Arai in view of Yoon does not explicitly teach,
wherein the internal conductor includes a first internal conductor pattern and a second internal conductor pattern spaced from the first internal conductor pattern within the base body, and 
wherein in plan view from a thickness direction perpendicular to the mounting surface, each of the first internal conductor pattern and the second internal conductor pattern extends linearly from the first external electrode to the second external electrode, with one end thereof exposed from the mounting surface and connected to the first external electrode, and the other end thereof exposed from the mounting surface and connected to the second external electrode.
However, Yan teaches (Fig. 6), wherein the internal conductor includes a first internal conductor (108) pattern and a second internal conductor pattern (110, 112) spaced from the first internal conductor pattern within the base body, and 
wherein in plan view from a thickness direction perpendicular to the mounting surface, each of the first internal conductor pattern and the second internal conductor pattern extends linearly from the first external electrode (142, 146, 150) to the second external electrode (144, 148, 152), with one end thereof exposed from the mounting surface and connected to the first external electrode (142, 146, 150), and the other end thereof exposed from the mounting surface and connected to the second external electrode (144, 148, 152).  (Yan: Figs. 1-3, para. [0064], [0078], [0079]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inductor of the combination of Arai in view of Yoon, to include the multiple independent coils of Yan, the motivation being to provide “[w]hen two or more independent coils are provided in one magnetic component, the coils may be arranged so that there is flux sharing between the coils. That is, the coils utilize common flux paths through portions of a single magnetic body” [0079].  (Yan: Figs. 1-3, para. [0079]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
11/19/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837